Cardona, P. J. (dissenting).
I respectfully dissent. Public Officers Law § 31 in pertinent part provides: "1. Public Officers may resign their offices as follows: * * * g. Every town officer, to the town clerk” (emphasis supplied).
In my opinion, as a town officer (see, Town Law §20 [5]), Joan Rasmussen was entitled to rely on the plain wording of the statute to effect her resignation and properly did so when she filed a copy of her resignation letter in the official repository within the Brunswick Town Clerk’s office where resignations by Town officials are kept. Although not necessary, she also notified the chief executive officer of the Town and the Town Board. Her letter of resignation was clear that the effective date of her resignation was August 26, 1994. While I agree with the majority that the better practice may be to require a town clerk to resign to someone other than herself, in order to avoid self-dealing which is not present in this case, I do not share my colleagues’ view that we can simply read such a requirement into the statute when the Legislature has not seen fit to enact it (see, Mollahan v Village of Port Washington N., 153 AD2d 881, 884, lv denied 76 NY2d 707). "The court must read statutes as they are written and, if the consequences seem unwise, unreasonable or undesirable, the argument for change is to be addressed to the Legislature, not to the courts” (supra, at 884).
Furthermore, I cannot reconcile the majority’s finding that no vacancy exists in the office of Town Clerk with evidence in the record indicating that the Town Board acted upon Rasmussen’s resignation by appointing respondent Paul J. Minbiole to the Town Clerk position on September 19, 1994, in advance of his nomination as a candidate for that office in the November 8, 1994 election. The record amply supports Supreme Court’s finding that Rasmussen’s resignation became effective on August 26, 1994. The duties she performed after the effective date of her retirement were merely those of a holdover officer or de facto town clerk (see, Public Officers Law § 5). As such, all of her actions in that capacity were perfectly legitimate (see, Matter of Ause v Regan, 59 AD2d 317, 321-322; Matter of Vescio v City Mgr. of City of Yonkers, 69 Misc 2d 68, 73-74, affd 41 AD2d 833; Matter of Frangella v Albany County Legislature, 59 Misc 2d 1057, 1062). Ms. Rasmussen’s resignation created a vacancy in the office of the Town Clerk (Public Officers Law § 30 [1] [b]) as of August 26, 1994.
Election Law § 6-158 (6) states, in pertinent part, that: "A certificate of a party nomination made other than at the *1039primary election for an office to be filled at the time of a general election shall be filed not later than seven days after the fall primary election, except that a certificate of nomination for an office which becomes vacant after the seventh day preceding such primary election shall be filed not later than fourteen days after the creation of such vacancy”. Pursuant to this section, the certificate of nomination naming Minbiole as the Republican Party candidate for the office of Town Clerk had to be filed by September 20, 1994. Since the certificate of nomination was filed on September 23, 1994, Supreme Court correctly found that the filing was untimely. Accordingly, I would affirm Supreme Court’s order.
Ordered that the order is reversed, on the law, without costs, respondents’ counterclaim and cross claim granted, and petition dismissed.